Citation Nr: 1451337	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) St. Petersburg, Florida.  

This issue was previously presented to the Board in July 2012, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for bilateral total knee replacements, with a 30 percent disability rating for each knee; hypertension, with a 10 percent disability rating; residuals of a fracture of the right middle finger, with a noncompensable rating, and; bulbar urethral stricture, status post urethroplasty, also with a noncompensable rating.  His combined rating is 60 percent.  

2.  The Veteran has a high school education and last worked in a warehouse in shipping and receiving.  

3.  The Veteran's service-connected disabilities do not prohibit all forms of gainful employment.  






CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of an October 2007 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion on several occasions, most recently in August 2012.  The Veteran asserted that the August 2012 examination was not adequate as the examiner relied on prior medical notes and did not take any measurements.  He submitted a September 2012 private record demonstrating decreased range of motion findings.  However, the examiner considered the fact that the last total knee replacement was in May 2012 and it was expected that there would be a recent period of reconvalescense but ultimately the condition would improve.  Furthermore, while the September 2012 records demonstrate less range of motion, it still exceeds the findings required for compensable evaluations under Diagnostic Codes 5260 and 5261.  In other words, while the exact number may be different, the overall effect of motion was similar.  Furthermore, the question in this matter is the overall effect of the service-connected disabilities on the Veteran's ability to maintain or obtain employment.  In this regard, the examiner reviewed the file, had sufficient facts and data to make a decision and provided a fully articulated sound reasoning for the conclusion reached.  see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008).  In short, the VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and severity of the service-connected disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He contends his service-connected disabilities prevent all forms of gainful employment.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The Veteran has been awarded service connection for bilateral total knee replacements, with a 30 percent disability rating for each knee; hypertension, with a 10 percent disability rating; residuals of a fracture of the right middle finger, with a noncompensable rating, and; bulbar urethral stricture, status post urethroplasty, also with a noncompensable rating.  His combined rating is 60 percent.  Thus, while the Veteran does not have a single disability rated 60 percent or more, his bilateral knee disabilities may be viewed as a single disability.  These two disabilities, taken together and with the addition of the bilateral factor, warrant a 60 percent disability.  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.  

Nevertheless, the Board finds that the weight of the lay and medical evidence shows that the Veteran's service-connected disabilities do not preclude the performance of all forms of substantially gainful employment and do not preclude sedentary forms of employment that are consistent with his work experience and education.  

Review of the record indicates the Veteran has a high school education and last worked in a warehouse as a shipping and receiving clerk.  He discontinued this employment in 2006 secondary to his physical disabilities and has not worked on a full-time basis since that time.  In an October 2007 administrative decision, the Veteran was found unemployable by the Social Security Administration (SSA) and awarded disability benefits.  He was noted to have disabilities of both knees and the cervical spine.  

The medical record contains various VA and private treatment records, and reflects that while the Veteran's service-connected disabilities result in some level of impairment, they do not render him unemployable.  On VA examination in November 2007, the Veteran was able to rise from a chair and walk, aided by a cane.  He was able to take care of himself and his household without assistance.  The examiner noted that the Veteran's bilateral knee disorders would prohibit any employment involving substantial standing or walking, but he would be able to work at a desk or other sedentary environment.  

Likewise, the Veteran was noted on VA examination in July 2009 to be able to both walk and drive, as well as perform all other tasks of daily living.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's service-connected bilateral knee disorders did not "significantly impair his activities of daily living or ability to perform sedentary and light physical employment activities."  

Finally, the Veteran was most recently afforded a VA examination in August 2012.  He was again noted to be able to ambulate on his own, with use of a cane.  He also was able to drive himself, and perform all other tasks of daily living.  As for the remainder of the service-connected disabilities, the Veteran's hypertension required regular use of medication but was not otherwise impairing of his physical functioning, and his fracture of the right middle finger and his bulbar urethral stricture, status post urethroplasty, were essentially asymptomatic and have been for the last decade.  After reviewing the claims file, the examiner concluded the Veteran's bilateral knee disabilities did not prevent sedentary or light physical employment.  The remainder of the Veteran's service-connected disabilities likewise did not provide any significant functional impairment.  

Private medical records have also been obtained and reviewed.  These records confirm that the Veteran has significant limitation of motion and pain of both knees, especially with use.  These records also demonstrate, however, that the Veteran has maintained the ability to walk on his own, aided by a cane, and perform other daily activities as driving, shopping, and maintaining his household.  

Based on the above and all other competent lay and medical evidence of record, the Board concludes the weight of the evidence establishes that the Veteran's service-connected disabilities would have little to no impact in a sedentary work employment.  The weight of the evidence shows that the service-connected post-operative residuals of bilateral total knee replacements manifested in painful and limited of motion of the knees.  See 38 C.F.R. § 4.71.  The remainder of the service-connected disabilities did not result in any functional limitation.  Thus, the weight of the evidence shows that these disabilities would have no impact on or prevent sedentary employment, and the preponderance of the evidence is against a TDIU.  

In so deciding, the Board is cognizant that the Veteran has been awarded Social Security disability benefits from the SSA due to his unemployability.  While such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In the present case, the SSA determination was based in part on a surgical fusion of the cervical spine, a disability for which the Veteran has not been granted service connection.  Thus, this award is not sufficient to warrant the grant of a TDIU based on the Veteran's service-connected disabilities alone.  

The Veteran himself asserts that his service-connected disabilities prevent all forms of gainful employment.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as any impairments in occupational functioning due to various disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board considers the Veteran's contentions to be credible, however, it also finds them to be less probative than the objective conclusions of various private and VA medical examiners.  The Board again notes that all examiners of record have found the Veteran capable of sedentary or light duty employment despite his service-connected disabilities.  

Therefore, the Board must conclude that the Veteran is not individually unemployable by reason of his service-connected disabilities.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, in this case, the preponderance of the evidence is against the Veteran's claim and it is denied.  


ORDER

Entitlement to TDIU is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


